Dear Mr. Joseph:
We are in receipt of your request for an Attorney General's opinion with regard to the recall petition directed toward Mr. R. D. Calhoun, Police Juror, District B, Ouachita Parish Police Jury. The registrar of voters certified the recall petition on October 15, 1997, and has presented same to the governor. Therefore, you have requested an opinion as to whether the governor should issue a proclamation ordering an election to be held for the purpose of voting on the question of recall.
LSA-R.S. 18:1300.3 (C) requires the registrar to send the original petition to the governor immediately after certification. Section 1300.7 requires the governor to issue a proclamation, within fifteen days after the petition is presented to him, to order an election to be held for the purpose of voting on the question of recall of the officer if the required numberof registered voters sign the petition for recall.
LSA-R.S. 18:1300.3 requires the registrar to certify to (1) the number of names on the petition, (2) the number of qualified electors of the voting area within the parish whose signatures appear on the petition, (3) the total number of electors of the voting area within the parish as of the date of the filing of the petition with the secretary of state, and to indicate on the petition the number of names who are not electors of the voting area.
The recall petition, containing 613 pages and 2 pages of requests to be deleted from the recall petition, was properly certified by the registrar of voters in accordance with LSA-R.S. 18:1300.3. The registrar's letter to the governor, summarizing the results of her certification of the recall petition and the requests to be deleted from the recall petition, provides as follows:
      This certification is applicable to a recall petition pre-filed with the Secretary of State on April 7, 1997, seeking the recall of R. D. Calhoun as Police Juror of District B for Ouachita Parish, Louisiana.
      The signed petition was submitted to the Registrar of Voters for certification on October 6, 1997.
In accordance with R.S. 18:1300.3 the:
      NUMBER OF NAMES APPEARING ON THE ORIGINAL PETITION ............................................ 5,719
      TOTAL NUMBER OF ELECTORS OF THE VOTING AREA AS OF THE DATE OF THE FILING OF THE PETITION WITH THE SECRETARY OF STATE ................................. 14,592
      NUMBER OF INVALID NAMES OF ELECTORS ON PETITION .............................................  707
      NUMBER OF VALIDATED NAMES OF ELECTORS ON PETITION ............................................ 5,012
      NUMBER OF ELECTORS SUBMITTING WRITTEN REQUESTS TO BE ADDED TO PETITION = 1, VALIDATED .............. (+) 1
      NUMBER OF ELECTORS SUBMITTING WRITTEN REQUESTS TO BE STRICKEN FROM PETITION = 3, VALIDATED ......... (-) 3
The certification was executed on the 15th day of October, 1997 at 3:55 p.m. by Faydene M. Perry, Registrar of Voters for Ouachita Parish, Louisiana.
LSA-R.S. 18:1300.2 (B) requires a recall petition to be "[s]igned by a number of the electors of the voting area as will in number equal not less than thirty-three and one-third percent of the number of the total electors of the voting area wherein and for which a recall election is petitioned; however, where fewer than one thousand qualified electors reside within the voting area, the petition shall be signed by not less than forty percent of said electors." The registrar certified that the total number of electors of the voting area within the parish as of the filing of the petition with the Secretary of State was 14,592. Therefore, in calculating thirty-three and one-third percent of 14,592, a total of 4,864 valid signatures is required on the recall petition for the governor to issue a proclamation for a special election.
The registrar certified that there are a total of 5,012 valid signatures on the recall petition plus one valid request to be added and three valid requests to be stricken from the petition, for a total of 5,010 signatures, which does meet the required thirty-three and one-third percent. Therefore, it is the opinion of this office that the validated signatures on the recall petition are sufficient in number for the governor to issue a proclamation ordering a special election on the question of recall for Mr. R. D. Calhoun, Police Juror, District B, Ouachita Parish Police Jury.
The proclamation shall order the election to be held on the next available date specified in R.S. 18:402 (F), which is Saturday, January 17, 1998. The governor shall publish the proclamation in the official journal of the Parish of Ouachita, and send by registered or certified mail a copy of the proclamation to the secretary of state and to the clerk of the district court for said parish within 24 hours after issuing the proclamation.
If we can be of further assistance in this matter, please contact our office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             ___________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL:cwr Enclosures
cc: Hon. Faydene M. Perry Hon. W. Fox McKeithen Hon. Jerry M. Fowler